Citation Nr: 1127942	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  05-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right thigh disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a back disability.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the issues on appeal. 

In April 2007 the Veteran testified during a Decision Review Officer (DRO) hearing at the RO and in February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a right ankle disability and a right leg disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability and entitlement to service connection for a right ankle disability, a right leg disability, a back disability, a right thigh disability, a right hip disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In January 1991 and February 1995 decisions, the RO denied entitlement to service connection for a sprain of the right leg.  

2.  Evidence received since the February 1995 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  There is competent medical evidence of the diagnosis of PTSD; competent medical evidence establishing a link between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1996 rating decision is new and material and the claim of entitlement to service connection for a right leg disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  

Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for a right leg disability and the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD; the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.   Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.

The Veteran's claim for service connection for a right leg disability had previously been considered and was denied in a January 1991 rating decision on the basis that there was no evidence showing a chronic right leg disability subject to service connection.  The RO noted that no evidence demonstrated an existence of a diagnosis or treatment for residuals of a right leg disability. 

The Veteran did not appeal the January 1991 rating decision and it is final.

As the Veteran did not appeal the January 1991 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a right leg disability in October 1993.

In a February 1995 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for a right leg disability.  This denial was based on there being no evidence of a current right leg disability.

The Veteran again sought to reopen his claim for service connection for a right leg disability in November 1999.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

As regards petitions to reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that new and material evidence is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence received after the February 1995 decision includes a June 2000 private treatment note in which the Veteran presented with complaints of weakness of the right leg.  After an EMG and nerve conduction test, the diagnosis was peripheral neuropathy of the right leg.

The June 2000 private treatment note relates to the previously unestablished element of a current right leg disability.  This evidence had not been previously submitted and bears directly and substantially upon the specific matter under consideration as the prior denial of service connection for a right leg disability was based on a lack of evidence of a right leg disability in service or following service.  The June 2000 private treatment record suggests a current right leg disability following service.  As new and material evidence has been submitted the claim for service connection for a right leg disability, is reopened.   

II.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Law and Regulations

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

VA regulations recognize that symptoms attributable to post-traumatic stress disorder often do not appear in service.  Service connection for post-traumatic stress disorder requires (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (presumed to include the adequacy of the post-traumatic stress disorder symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 (1998).  

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he is entitled to service connection for PTSD, as he alleges that a fellow soldier died while falling or jumping out of a window while serving alongside the Veteran in Germany in 1962.  While the Veteran did not witness the soldier's death, the next morning he witnessed the blood and "other matter" on the window where the soldier fell out of as well as blood on the ground where the soldier landed.  The Veteran claims that the following evening he could not sleep in his bed as his bunk was located in the window next to where the deceased soldier fell out.

In a buddy statement, a fellow soldier who served with the Veteran indicated that he recalled a fellow soldier either falling or being pushed out of a window which resulted in his death.  He recalled the Veteran informing him of this incident.  

A September 1962 morning report from the Veteran's unit noted that a solider fell out of a window and died.

The Board initially notes that, based on the evidence of record, the Veteran did not engage in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service. However, from the record, it appears that a soldier who served with the Veteran died when he fell out of a window.  Additionally, the Veteran's alleged stressor is further corroborated by a fellow soldier's statement and the September 1962 morning report.  There is clearly credible supporting evidence that a claimed inservice stressor actually occurred.  The second element outlined in 38 C.F.R. § 3.304(f) has thus been satisfied.  

As for whether the Veteran has a valid diagnosis of PTSD linked to the corroborated stressor, the Board notes that VA outpatient treatment records show a diagnosis of and treatment for PTSD.  These records reflect that that the Veteran frequently discussed his experiences from witnessing the aftermath of the soldier falling out of the window.  For example, in August 2008, the Veteran related how he continued to experience dreams about the deceased soldier and continued to see him when he was awake and asleep.

Additionally, in a January 2009 letter, a VA psychologist stated the he provided psychotherapy services to the Veteran for his PTSD.  The psychologist indicated that the Veteran was experiencing PTSD and throughout his treatment, he found the Veteran's information to be consistent and he appeared to be very sincere.  The psychologist concluded that although the Veteran did not directly witness the fellow soldier's death in 1962, his psychological reaction to being confronted by evidence of this unexpected and unexplained death of another person included intense anxiety/fear and an apparent dissociative/psychotic reaction.  Therefore, this experience qualified as a traumatic event under DSM-IV criteria for a diagnosis of PTSD.  In sum, these medical records confirm the Veteran's diagnosis of PTSD.  Clearly, a link has been established by medical evidence between the current symptoms and the verified inservice stressor.  38 C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App 128 (1997).  

In summary, as outlined above, the Veteran meets all the criteria for service connection for PTSD.  There is: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f).  As such, the Board finds that the evidence supports the conclusion that the Veteran currently has PTSD that is related to a stressful event in service.  Thus, the Board concludes that service connection for PTSD must be granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right leg disability is reopened. 

Service connection for an acquired psychiatric disability, to include PTSD is granted. 


REMAND

Regarding the Veteran's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, the VCAA requires, that VA inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the context of a claim to reopen, that the Secretary look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with a VCAA notice letter in April 2007.  However, it did not contain the specific information required by Kent. 

Regarding the Veteran's claims for entitlement to service connection for a back disability and a right knee disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Veteran claims to have suffered a fall while in service which resulted in his claimed disabilities.  While the Veteran's service treatment records are unavailable, in a February 2003 sworn affidavit, a physician stated that he treated the Veteran in 1963 and 1964 for a right leg disability incurred during the Veteran's service.

The Veteran underwent a VA examination in June 2009.  He was diagnosed with degenerative joint disease of the lumbar spine and degenerative changes in the right knee.  However, the examiner only addressed the Veteran's claimed right leg disability and did not give an etiology regarding the Veteran's low back and right knee disabilities.  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, an opinion is needed to specifically address whether the Veteran has a back or right knee disability that is related to his service.

Regarding the remaining claimed disabilities, during a June 2009 VA examination, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  

The evidence of record does not contain any SSA records and there is no indication such were sought.  Accordingly, records and examinations considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with notice of the evidence that must be presented to substantiate the elements of a claim for service connection for a right ankle disability that were found to be deficient in the RO's February 1995 decision which denied the Veteran's claim for service connection.  That decision was premised on findings that there was no current evidence of a chronic right ankle disability.  Inform the Veteran that, to substantiate the claim, competent medical evidence (usually supplied by a physician or other qualified medical professional) would be needed to show that the Veteran has a current right ankle disability that had its onset in service or is the result of a disease or injury in active service.

2.  Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3.  Then, the examiner who conducted the January 2009 VA examination should review the claims folder.  With respect to the low back and right knee disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated during the Veteran's active service or is otherwise etiologically related to service.  The examiner should provide the rationale for all opinions provided.

If the examiner who conducted the January 2009 examination is not available, then the claims folder should be forwarded to another VA physician in order to obtain the necessary opinions. 

4.  Re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


